Order entered June 18, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00824-CR

                           STEVEN LEE GORDON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-81751-2013

                                         ORDER
      Appellant Steven Lee Gordon’s request for a transcript of the hearing from oral argument

is DENIED.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE